ops 1 30G
Case 3:21-cv-00803-N-BN D cuRReh(3 | [Med 24/07/24 5063 T 24 PagelD 5

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF TEXAS

an

Joe Hunsinger |
Plaintiff Pro-Se’ Case No: . Z

V.

MZ Fischer Holdings, LLC. S-2ZiCVOS8083-R
Defendants

COMPLAINT

1.0 PARTIES
1.1 Joe Hunsinger is a an individual citizen of Texas and a resident of this

District.

1.2 Defendant MZ Fischer Holdings, LLC. is a domestic corporation with its
principal place of business in the State of Texas at 901 Grange Hall Dr. apt# 4313,
Euless, Texas 76039.

1.3. Defendant can be served by their agent Michael Fischer at 901 Grange Hall
Dr. apt# 4313, Euless, Texas 76039.

2.0 JURISDICTION AND VENUE
2.1 This court has personal specific jurisdiction pursuant to 28 USC Section 1331

and 47 USC Section 227.

2.2 Supplemental jurisdiction for Plaintiffs state law claims arise under 28 USC
Section 1391(b)(2).

2.3. This Court has personal specific jurisdiction over Defendant because
defendant made calls to Plaintiff in this District.
Case 3:21-cv-00803-N-BN Document 3 Filed 04/07/21 Page 2of24 PagelD 6

3.0 PRELIMINARY STATEMENT

3.1 This is an action for damages brought by an individual consumer for
violations of the TCPA, a federal statute enacted in response to widespread public
outrage about the proliferation of intrusive and nuisance telemarketing practices.

3.2 Senator Hollings, the TCPA’s sponsor, described these call as “the scourge of
modern civilization. They wake us up in the morning; they interrupt our dinner at
night; they force the sick and elderly out of be; they hound us until we want to rip
the telephone out of the wall.”

3.3. According to findings by the FCC, the agency congress vested with authority
to issue regulations implementing the TCPA, such calls are prohibited because, as
Congress found, automated or prerecorded telephone calls are a greater nuisance
and invasion of privacy than live solicitation calls.

3.4 The national DNC registry allows consumers to register their telephone
numbers and thereby indicate their desire not to receive telephone solicitations at
those numbers. Plaintiff hereby requests a copy of Defendants DNC Policy.

3.5 The TCPA regulations define “telemarketing” as “the initiation of a telephone
call or message for the purpose of encouraging the purchase or rental of, or
investment in, property, goods, or services.”

3.6 Telemarketing occurs when the context of a call indicates that it was
initiated and transmitted to a person for the purpose of promoting property,
goods, or services.

3.7. Neither the TCPA nor its implementing regulations require an explicit
mention of a good, product, or service - where the implication of an improper
purpose is “clear from the context.”
Case 3:21-cv-00803-N-BN Document 3 Filed 04/07/21 Page 3of24 PagelD 7

3.8 In other words, “offers that are part of an overall marketing campaign to sell
property, goods, or services constitute” telemarketing under the TCPA.

3.9 If a call is not deemed telemarketing, a Defendant must nevertheless
demonstrate that it obtained the Plaintiffs prior express consent.

3.10 The FCC has issued rulings and clarified that consumers are entitled to the
same consent-based protections for text messages.

3.11 “Unsolicited telemarketing phone calls or text messages, by their nature,
invade the privacy and disturb the solitude of their recipients.”

3.12 Plaintiff has been harmed by Defendants’ acts because his privacy has been
violated. Plaintiff was subject to annoying and harassing telephone calls (texts)
that constitute a nuisance.

3.13 Telemarketers must obey the prohibitions in the TCPA.

3.14 Telemarketing is defined as “a plan, program, or campaign which is
conducted to induce the purchase of goods or services or charitable contribution
by use of one or more telephones and which involves more than on interstate
telephone call.

3.15 Plaintiff establishes injury in fact, if he or she suffered “an invasion of a
legally protected interest” that is “concrete and particularized” and “actual or
imminent, not conjectural or hypothetical.”

3.16 Plaintiff has the precise harm and infringe the same privacy interests
Congress sought to protect in enacting the TCPA.

3.17 Plaintiffs “express consent” is not an element of Plaintiffs prima facie case,
but is an affirmative defense for which the Defendant bears the burden of proof.
Case 3:21-cv-00803-N-BN Document 3 Filed 04/07/21 Page 4of24 PagelD 8

3.18 One single unsolicited marketing text or call is all it takes for a Plaintiff to
have standing and bring suit against a violator of the TCPA.

3.19 The TCPA does not bar all business-related text messaging, but instead,
focuses, in part, on cellular calls and text messages that are for the purpose of
soliciting new or additional business.

3.20 Defendants actions are a pattern and practice over time.

3.21 Defendants, in its alleged violation, was aware of the conduct and allowed it
to continue.

3.22 The impersonal and generic nature of Defendants text message(s),
demonstrate that Defendant utilized an ATDS in transmitting the message.

3.23 Text message advertisements and the use of a short code, support an
inference that the text messages use ATDS.

3.24 Plaintiff has alleged facts sufficient to infer text messages were sent using
ATDS - use of a short code and volume of mass messaging alleged would be
impractical without use of an ATDS.

3.25 Defendant used a “long code” to transmit a text to the Plaintiff. A long code
is a standard 10-digit phone number that enabled Defendant to send SMS text
messages en masse, while deceiving recipients into believing that the message
was personalized. Defendant can copy and past and send hundreds of characters
out with a few clicks.

3.26 Long codes work as follows: Private companies known as SMS gateway
providers have contractual arrangements with mobile carriers to transmit two-way
SMS traffic. These SMS gateway providers send and receive SMS traffic to an from
the mobile phone networks SMS centers which are responsible for relaying those

 
Case 3:21-cv-00803-N-BN Document 3 Filed 04/07/21 Page5of24 PagelD9

messages to the intended mobile phone. This allows for the transmission of a
large number of SMS messages to and from a long code.

3.27 Specifically, upon information and belief, Defendant utilized a combination
of hardware and software systems to send the text messages at issue in this case.
The systems utilized by Defendant have the capacity of store telephone numbers
and to dial such number from a list.

3.28 Defendants unsolicited calls/text message(s) caused Plaintiff actual harm,
including invasion of his privacy, aggravation, annoyance, intrusion on seclusion,
trespass, and conversion. Defendants text messages also inconvenienced Plaintiff
and caused disruption of his daily life.

3.29 Unwanted “Robocalls” are the number one complaint in America today.
Americans received over xxx billion robocalls just last month.

3.30 Plaintiff estimates he has received tens of thousands of unauthorized and
unwanted text messages in his lifetime from telemarketers. Some have been
from repeat violators and some have been from single call/text violators. The
Bureau of Labor Statistics tells us there are 134,800 telemarketers in the USA. If
this information is correct American consumers could quite possibly receive
369.31 calls per day and we have to tell the telemarketers is to place us on their
do not call list and we won’t hear from them in another 12 months, and then
process begins all over again? Plaintiff does not want to have his phone ring or
text 369.31 times a day from telemarketers. Plaintiff does not even want one
telemarketer to call him. There is a reason they say we as a nation may disagree
on many issues, but when it comes to unwanted telemarketing (Robocalls/texts)
we all agree that we do not like them.

3.31 The contempt from Senator Hollings was he even wanted to do away with all
telemarketers, period. Plaintiffs pleading as mentioned above are clear and give
an insight on where Plaintiff set of mind. How he wants to left alone and
unbothered by telemarketing calls/texts.
Case 3:21-cv-00803-N-BN Document 3 Filed 04/07/21 Page 6of 24 PagelD 10

3.32 The do not call provisions of the TCPA cover any plan, program or campaign
to sell goods or services through interstate phone calls. This includes calls by
telemarketers who solicit consumers, often on behalf of third party sellers.

3.33 The TCPA has a “safe harbor” for inadvertent mistakes. If a telemarketer
can show that, as part of its routine business practice, it meets all the
requirements of the safe harbor, it will not be subject to civil penalties or
sanctions for mistakenly calling a consumer who has asked for no more calls, or
for calling a person on the registry.

3.34 Plaintiffs complaint seeks money damages and injunctive relief from
Defendants illegal conduct.

3.35 This private cause of action is a straight forward provision designed to
achieve a straightforward result. Congress enacted the law to protect against
invasions of privacy that were harming people. The law empowers each person to
protect his own personal rights. Violations of the law are clear, as is the remedy.

3.36 The TCPA was enacted to prevent companies like Defendant from invading
Plaintiffs’ privacy as explained in paragraph 3.27 and 3.28.

3.37 Defendant(s) uses telemarketing to obtain new customers.

3.38 If Defendant(s) want to avoid a TCPA lawsuit, all they have to do is not break
the laws in the TCPA.

4.0 VICARIOUS LIABILITY
4.1 At all times relevant the the events giving rise to this lawsuit, Defendant
acted through its agents and is therefore liable for such actions pursuant of
vicarious liability principles.
Case 3:21-cv-00803-N-BN Document 3 Filed 04/07/21 Page 7of24 PagelD 11

4.2 Whenever it is stated herein that Defendant engaged in any act or omission,
the statement includes the acts or omissions by Defendant, its agents, its
employees, its representatives and others with actual or apparent authority to act
on behalf of and bind the Defendant.

5.0 QUESTIONS OF LAW

5.1 There are well defined and nearly identical questions of law and fact that
affect all parties. Such common questions of law and fact include, but are not
limited to, the following:

5.2 Whether Defendant(s) placed such telephone calls to the Plaintiff;

5.3. Whether Defendant(s) TCPA violations and conduct was knowing
and/or willful:

5.4 Whether Defendant(s) can meet their burden of showing that they
clearly and unmistakably obtained “prior express consent” to make
such calls/texts to the Plaintiff;

5.5 Whether Defendant(s) are liable for damages to the Plaintiff, as well as
the amount to of such damages;

5.6 Whether Defendant(s) identified themselves to the Plaintiff or if
their agents identified the entity on whose behalf the call/text was
being made;
Case 3:21-cv-00803-N-BN Document 3 Filed 04/07/21 Page 8of 24 PagelD 12

Bad

5.8

5.0

5.10

5.11

5.12

5.13

5.14

Whether Defendant(s) sent Plaintiff their DNC policy when it was
requested;

Whether Defendant(s) uses telemarketing to obtain new customers;

Whether Defendant(s) have a written DNC policy;

Whether Defendant(s) written DNC policy was shared with anyone
“on demand.”;

Whether Defendant(s) can prove they trained their employees about
the telemarketing rules and laws set in place;

Whether Defendant(s) have maintained a list of persons that they may
not contact;

Whether Defendant(s) have a process in place to prevent phone calls
to either numbers on the National Do Not Call List or numbers on the
telemarketers internal do not call list;

Whether Defendant(s) have a process in place to monitor calls to
prevent violations of the do not call list;
Case 3:21-cv-00803-N-BN Document 3 Filed 04/07/21 Page9of24 PagelD 13

ule

5.16

ae

5.18

5.19

5.20

5.21

Whether Defendant(s) have maintained an errant list of all call that
violate the do not call regulations;

Whether Defendant(s) can prove they used TCPA compliant vendors;

Whether Plaintiff opted out of receiving calls/texts from Defendant.

Whether Defendant(s) honored Plaintiffs opt out/stop request.

Whether Defendant(s) had reason to know, or should have known that
its conduct would violate the statute.

Whether Plaintiff is entitled to injunctive relief;

Whether Defendant(s) should be enjoined from engaging in such
mentioned conduct in the future;

5.22 Common questions in this case have common answers.
Case 3:21-cv-00803-N-BN Document 3 Filed 04/07/21 Page 10o0f 24 PagelD 14

6.0 FACTUAL ALLEGATIONS

AGAINST MZ FISHER HOLDINGS LLC.
6.1 On Thursday November 5, 2020 at 1:35 PM Plaintiff received one
unauthorized and unwanted telemarketing call to his cell phone ending in 7677
from Defendant or their agent form phone number 469-678-8174.

6.2 On Thursday November 5, 2020 at 1:37 PM Plaintiff received two
unauthorized and unwanted telemarketing text message to his cell phone ending
in 7677 from Defendant or their agent form phone number 469-423-8782. The
sender of the text message identified himself as Blake. Blake wanted to buy real
property from the Plaintiff.

6.3 Plaintiff has received similar texts in the past from someone claiming to be
Blake.

6.4 Plaintiff, wanting to investigate his claim against the telemarketer, followed
the telemarketers cues to find out their identity.

6.5 Plaintiff did not outright ask Blake who he was working for or his company
name, because doing so would have risked him breaking off the communication
and disappearing. Of all the freaking junk Plaintiff has gone through with
telemarketers, never, not one time, has a telemarketer given their true identity
(to their legally registered business in the US) to Plaintiff. One time, a few years
ago, a telemarketer did give Plaintiff their business name and phone number and
website and agents name and supervisor name and was actually passed on to the
supervisor who took Plaintiffs call. They answered all of Plaintiffs questions
without any hesitation. They were an web hosting / promotion company in South
America.

6.6 Plaintiff is informed and believes and therefore alleges that texts that
Defendant placed to him were made using an automatic telephone dialing

system.

 
Case 3:21-cv-00803-N-BN Document 3 Filed 04/07/21 Page 11of24 PagelD 15

6.7. On Friday November 6, 2020 at 5:02 PM Plaintiff received an email from
Blake, from cashoffer@theglasshomes.com, with a contract showing the buyers as
MZ Fisher Holdings Trust LLC. out of Texas, registered to Micheal Fischer. Micheal
Fisher is the founder of MZ Fisher Holdings LLC. After Plaintiff obtained the true
identity behind the illegal texts messages alleged in this action, Plaintiff blew off
the Defendant.

6.8 On Monday November 9, 2020 at 10:10 AM Plaintiff received one
unauthorized and unwanted telemarketing text message to his cell phone ending
in 7677 from Defendant or their agent form phone number 469-423-8782.

6.9 Plaintiff, searching on the Texas Secretary of State’s website [and paying
their search fees], found Defendant to be registered as a domestic LLC. In the
State of Texas.

6.10 Plaintiff searched Defendant on Pacer [and also paid their fees to search and
look at pleadings] and did not find other complaints against the Defendant for
violations of the TCPA.

6.11 Plaintiff, at no time, gave Defendant his “express consent” to be contacted
by text messages.

6.12 Part of Plaintiffs discovery will will be finding out if Defendant has a
company wide pattern or practice of engaging in the alleged illegal practices at
issue in my case. Plaintiff is proffering that a number of similar incidents have
occurred around the country to other everyday people.

6.13 In this alleged action, it is the Plaintiffs belief the Defendant uses long codes
to run his telemarketing campaign to text people from a phone number and if
they don’t respond he (they) is back at it contacting the same people who did not
respond with a new number.
Case 3:21-cv-00803-N-BN Document 3 Filed 04/07/21 Page 12o0f24 PagelD 16

6.14 The text placed by the Defendant was not necessitated by an emergency.

6.15 Defendants calls were transmitted to Plaintiffs cellular telephone, and within
the time frame relevant to this action.

6.16 Defendant and/or their agents failed to properly identify themselves as
required by the TCPA.

6.17 Plaintiff is not a customer of Defendant and has not provided defendant with
his personal information or telephone number, or sought out solicitation from the
Defendant or their agents.

6.18 It is Defendants burden to prove they has “express consent” per the TCPA to
call the Plaintiff on his cell phone using an “automatic telephone dialing system.”

6.19 At no time did Plaintiff provide prior express written consent, or even prior
permission, for the Defendant or their agents to call the Plaintiff.

6.20 Plaintiff does not have and has never had an established business
relationship with the Defendant.

6.21 The text received by the Plaintiff from the Defendant or their agent was for
the purpose of encouraging the purchase of rental of, or investment in, property,
goods, or services. The call therefor qualifies as telemarketing.

6.22 Plaintiff is the subscriber of phone number ending in 7677 and is financially
responsible for phone service to said number.

6.23 Plaintiff's phone number ending in 7677 is primarily used for personal,
family, and household use.

 
 

Case 3:21-cv-00803-N-BN Document 3 Filed 04/07/21 Page 13 of 24 PagelD 17

6.24 Upon information and belief, Defendants calls harmed the Plaintiff by
causing the the very harm that Congress sought prevent - that is the “nuisance
and invasion of privacy” and a Plaintiff suffered a concrete and particularized
harm.

6.25 Upon information and belief, Defendants texts harmed Plaintiff by intruding
upon Plaintiffs seclusion, lost time attending to unwanted and unauthorized calls,
decreased phone battery life, need for more frequent re-charging of the battery,
annoyance, and frustration.

6.26 As a result of Defendant illegal conduct, Plaintiff is entitled to $500 in
damages for each such violation of the TCPA. This is for each and every violation,
whether Defendant committee multiple violations with a single text. The number
of texts are irrelevant.

7.0 STANDING

7.01 Standing is proper under Article Ill of the Constitution of the United States of
America because Plaintiff's claims state: (a) a valid injury in fact; (b) which is
traceable to the conduct of Defendant; and (c) is likely to be redressed by a

favorable judicial decision.

7.02 Plaintiff's injury in fact must be both “concrete” and “particularized” in order
to satisfy the requirements of Article Ill of the Constitution.

7.03 For an injury to be “concrete” it must be a de facto injury, meaning that it
actually exists. In Plaintiffs case, Defendant sent a text messages to Plaintiff's
cellular telephone, using an ATDS. Such text messages are a nuisance, an
invasion of privacy, and an expense to Plaintiff. All three of these injuries are
concrete and de facto.

7.04 For an injury to be “particularized” means that the injury must “affect the

 
Case 3:21-cv-00803-N-BN Document 3 Filed 04/07/21 Page 14of24 PagelD 18

Plaintiff in a personal and individual way.” In Plaintiffs case, Defendant invaded
Plaintiffs privacy and peace by texting his cellular telephone, and did this with the
use of an ATDS. Furthermore, Plaintiff was distracted and annoyed by having to
take time, opening and reading the text message. All of these injuries are
particularized and specific to Plaintiff.

7.05 Plaintiffs case passes The “ Traceable to the Conduct of Defendant” Prong.

7.06 The second prong to establish standing at the pleadings phase is that
Plaintiff must allege facts to show that its injuries are traceable to the conduct of
Defendant. The above text message was directly and explicitly linked to
Defendant. The number from which the text was sent belongs to Defendant. This
text message is the sole source of Plaintiff's and the Class’s injuries. Therefore,
Plaintiff has illustrated facts that show that her injuries are traceable to the
conduct of Defendant.

7.07 Plaintiffs case passes the “ Injury is Likely to be Redressed by a Favorable
Judicial Opinion” Prong,

7.08 The third prong to establish standing at the pleadings phase requires
Plaintiff to allege facts to show that the injury is likely to be redressed by a
favorable judicial opinion In the present case, Plaintiff's Conclusion include a
request for damages for each text message made by Defendant, as authorized by
statute in 47 USC. Section 227. The statutory damages were set by Congress and
specifically redress the financial damages suffered by Plaintiff.

7.09 Plaintiff, under his 14 Amendment rights, has right to bring this action to be
heard in front of a jury.

7.10 Because all standing requirements of Article Ill of the US Constitution have
been met, Plaintiff has standing to sue Defendant on the stated claims.
Case 3:21-cv-00803-N-BN Document 3 Filed 04/07/21 Page 15of24 PagelD 19

COUNT 1

8.01 Plaintiff re-alleges and incorporates the above paragraphs.

8.02 Defendant violated 47 USC Section 227(b)(1)(A)(iii) by placing (non
emergency) solicitation call/texts to the Plaintiff.

8.03 Defendant must pay Plaintiff $500 for each text placed to Plaintiff.

COUNT 2
9.01 Plaintiff re-alleges and incorporates the above paragraphs.

9.02 Defendant transmitted four solicitation texts to Plaintiffs cellular phone
number, which was registered on the Do Not Call registry, violating 47 CFR

Section 64.1200(c).

9.03 Defendant must pay Plaintiff $500 for each text placed to Plaintiff.

COUNT 3

10.01 Plaintiff re-alleges and incorporates the above paragraphs.

10.02Defendant knew or should have know that Plaintiff had not given express

consent to receive its calls/texts messages violating USC Section 227(b)(3)(C).

10.03 Defendant must pay Plaintiff $500.
COUNT 4

11.01 Plaintiff re-alleges and incorporates the above paragraphs.

11.02Defendant transmitted a call/texts to the Plaintiff, despite the fact that
Plaintiffs phone number is listed on the DNC list, a violation of USC Section 227(c).

11.03 Defendant must pay Plaintiff $500.
Case 3:21-cv-00803-N-BN Document 3 Filed 04/07/21 Page 16 of 24 PagelD 20

COUNT 5

12.01 Plaintiff re-alleges and incorporates the above paragraphs.

12.02 Defendant transmitted more than one text to the Plaintiff, a violation of USC
Section 227(c)(5)(B).

12.03Defendant must pay Plaintiff $500 for each call/text (four) placed to the
Plaintiff.

COUNT 6

13.01 Plaintiff re-alleges and incorporates the above paragraphs.

13.02Defendant spoofed their caller id. The phone numbers on displayed on
Plaintiffs caller id were long codes. Plaintiff cannot call Defendants long code and
speak to someone. A violation of 47 CFR Section 64.1601(4)(e).

13.03Defendant failed to provide a call back number in the initial text message.
A violation of 47 CFR Section 64.1200(b)(2).

13.04 Defendant must pay Plaintiff $500.

COUNT 7

14.01 Plaintiff re-alleges and incorporates the above paragraphs.

14.02Defendant made calls to Plaintiffs phone ending in 7677 intentionally or
knowingly and the calls were not accidental.

14.03Pursuant to TBCC Section 305.053, Plaintiff sues here for monetary
damages.

140.4Pursuant USC Section 227(c)(5) and 47 CFR Section 64.1200(a)(2), treble
the $500 statutory damages to be recoverable by Plaintiff against the Defendant
Case 3:21-cv-00803-N-BN Document 3 Filed 04/07/21 Page 17 of 24 PagelD 21

to $1500 for each transmitted text Defendant placed and for violating the the
DNC request.

14.05Defendant must pay Plaintiff $1500 for each violation and text transmitted
to Plaintiff.

COUNT 8

15.01 Plaintiff re-alleges and incorporates the above paragraphs.

15.02Pursuant to 47 USC Section 227(b)(3)(A) and TBCC Section 305.053, the
court following the trial of this action should issue an order permanently enjoining
Defendant and its agents from engaging in any further conduct with respect to
Plaintiff which violates the rules and regulations of 47 USC Section 227.

COUNT 9

16.01 Plaintiff re-alleges and incorporates the above paragraphs.

16.02 Defendant intentionally intruded on Plaintiffs solitude, seclusion, and private
affairs by transmitting unwanted telemarketing calls to his cellular phone.
Defendants intrusion would be highly offensive to a reasonable person.

16.03The repeated autodialed calls to Plaintiffs cellular phone have caused him
emotional harm and distress, frustration, aggravation, wasted time, a nuisance
and other losses.

16.04 Plaintiff seeks to recover actual damages, including his damages for mental
anguish, to be proven at trial. Mental anguish is one of the torts for which Plaintiff
can recover mental-anguish damages without proving physical injury.
Case 3:21-cv-00803-N-BN Document 3 Filed 04/07/21 Page 18o0f 24 PagelD 22

TRIAL BY JURY
17.01Plaintiff demands a trial by jury under the 7° Amendment of the US
Constitution.

CONCLUSION

Plaintiff has read Dondi Properties Corp. v. Commerce Savs. & Loan Ass’n which
pretty much establishes the conduct for attorneys and references abusive
litigation tactics from attorneys conduct. Plaintiff believes if Defendant would
read Dondi and instruct their attorney to send copies of the filings and emails
between the Plaintiff and Defendants attorney, this would keep the Defendants
attorney from “poking a stick at Plaintiffs ribs” just to upset him and try to prolong
the hours he will be charging his client.

Plaintiff requests a copy of Defendants Do-Not-Call Policy to be sent to Plaintiffs
address below.

Plaintiff requests everything he has asked for in his Complaint and other relief as
the Court deems necessary.

()Z

ee PG
Joe Hunsinger - Pro se
7216 CF Hawn Frwy.
Dallas, Texas 75217
214-682-7677
joe75217@gmail.com

 
 

(469) 423-8782

 

 

c Create conta... ( Update cont... )

®
aa

 

 

 

 

 

- (469) 423-8782 C £

 

x Nov5 (Thu) 1:35 PM LORS

Texas

 

 

 

 

 
Case 3:21-cv-00803-N-BN Document 3 Filed O4RSat/22 %HAc6: 81 OPM PagelD 24

€ (469) 423-..  %&

A
at 02

Ko 5
ae

6

1:37 PM

2/2 uestions. Give
me a call back when
you can!

1:37 PM

1/2 Hello Ruth! Blake
here. My associate
called you not too
long ago about a
property you have in
Dallas. Just wanted
to introduce myself
and ask you a few q

1:37 PM

 

@ [| Text © v)

 

g O

 

 

 
Case 3:21-cv-00803-N-BN Document 3 Filed aWB8%Hihdd ADAM PagelD 25

€ (469) 423.. M %& Q }

308”

Uhl

Monday, Nov 9 « 10:10 AM

Good morning Joe!
Just following up to
see if you have had the
chance to talk over the
( offer with your mother?

Nov 9, 10:10 AM
aS ( Text message © ¥& )

. Q O OU

 
Case 3:21-cv-00803-N-BN Document 3 Filed 04/07/21 Page 22 of 24 PagelD 26

Corporations Section

P.O.Box 13697 Ruth R. Hughs

 

 

 

 

Austin, Texas 78711-3697 Secretary of State
Office of the Secretary of State
Packing Slip
November 12, 2020
Page | of 1
Attn: joe hunsinger
joe hunsinger
7216 c.f. hawn frwy
Dallas, TX 75217
_Batch Number: 100699233 Batch Date: 11-11-2020
Client ID: 399368755 Return Method: Email
Document Page
Number Document Detail Number / Name Count Fee
1006992330002 Find mz fischer holdings Ilc $1.00
1006992330003 Convenience Fee $0.03
Total Fees: $1.03
Payment Type Payment Status Payment Reference Amount
Credit Card Accepted WHRERERKHHREDYD $1.03
Total: $1.03
Total Amount Charged to Client Account: $0.00

(Applies to documents or orders where Client Account is the payment method)

Note to Customers Paying by Client Account: This is not a bill. Payments to your client account should be based
on the monthly statement and not this packing slip. Amounts credited to your client account may be refunded
upon request. Refunds (if applicable) will be processed within 10 business days.

User ID: WEBSUBSCRIBER

Come visit us on the Internet @ https://www.sos.texas.gov/

Phone: (512) 463-5555 FAX: (512) 463-5709 Dial: 7-1-1 for Relay Services
v  dQd""U3HISIAZW

PageID 27

Ce] NS 2 Ci ea | LX0)Oei2) le

Lave RUC CAMS Cle ae e)-30 een TU eyTLEa a
Bunioday prey spi008y uado isurmBy sasseuisng sexal |
Tela MACUL) A ECTOTECY TEIN Ve) ere RSS Fay eLoV@ Mees cle leeror@ meUP ley Leia
Ayunoas puejswoy sexay ‘G1 4A10A 9 a10A OL4aIsIBey »  sayeayiad pue saidod sseuisng

yoRas apimayels UONLLULOJU} 1BIOA - AOH'SeXaL AIO, « fb mS le) Sats Bee LF @ OSS)

 

 

 

 

=
t+
oO
OD
o
LL
eC
BCD Sita Seo
8 WSN €97Z-6E09Z XL ‘SSFINA
QO €TEy LdV YG TIVH SONVYD TOG :ssauppy
OT1'SONIGIOH YSHOSIS ZW roureN
= femadiag suoEuNg
oO :*NIad 96YPEEZLOZE 21 XBL
VIN teyeq uonBuiEy
Z aouasxe ul snes Any 6T0z ‘Ez 4aqoNO : Bun Jo ayeq peulBug
I

    

uequinn Bury

 

(O77) Auedwog Augen peywri oasawog = :adAy Aynug

 

 

yunoosy Arjon sewepeit  suopeziuehig sseuisng  90n

ESP SBN TD Co Ron| ae Stat) a i ane Ps

00803

CBA aLeR ce) AIBJIINIG SPXIT,

 
JS 44 (Rev. 10/20) - Case 3:

-CV-00803- N-B

The JS 44 civil cover Case eink: information 03 -N-R
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the

purpose of initiating the civil docket sheet.

Nin NB Ht iF COVER the fi drt and service Pa g

(SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

e 24o0f 24 PagelD 28

eadings or other papers

required by law, except as

 

I. (a) PLAINTIFFS
JOE HUNSINGER

(b) County of Residence of First Listed Plaintiff

 

(EXCEPT IN U.S. PLAINTIFF CASES)

(c) Attorneys (Firm Name, Address, and Telephone Number)

PRO-SE

$-21C70803-

DEFENDANTS

Attorneys (If Known)

 

MZ FISCHER HOLDINGS,

County of Residence of First Listed Defendant J ARR A N I
NOTE: INLAND CONDEMNATIO casts ue uote dnd Advice L)

THE TRACT OF LAND INVOLVE

(IN U.S. PLAINTI

LLC.

APR - T 202I
es

 

 

 

 

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)

[-]1 U.S. Government
Plaintiff

[x] 3 Federal Question

CT] 2 U.S. Government
Defendant

CO 4 Diversity

(U.S. Government Not a Party)

(Indicate Citizenship of Parties in Item III)

 

 

 

III. CITIZENSHIP OF PRINCIPAL] PARTIES (@ace-an-:X°"in-One Box far Plhintif
(For Diversity Cases Only) Gd One BOX Jor Defendant ——
PTF DEF PTF DEF
Citizen of This State [x] 1 [x] 1 Incorporated or Principal Place CT 4 [x] 4
of Business In This State
Citizen of Another State (12 [J 2. Incorporated and Principal Place []5 []5
of Business In Another State
Citizen or Subject of a (13 [J 3. Foreign Nation Lle (C6
Foreign Country

 

IV. NATURE OF SUIT (Place an “X” in One Box Only)

Fe CONTRACT

110 Insurance PERSONAL INJURY
120 Marine 310 Airplane
130 Miller Act 315 Airplane Product
140 Negotiable Instrument Liability
150 Recovery of Overpayment 320 Assault, Libel &

& Enforcement of Judgment Slander

151 Medicare Act

H

152 Recovery of Defaulted Liability
Student Loans 340 Marine
(Excludes Veterans) 345 Marine Product

O 153 Recovery of Overpayment Liability

350 Motor Vehicle
355 Motor Vehicle
Product Liability
| 360 Other Personal
Injury
| 362 Personal Injury -

of Veteran’s Benefits
(_] 160 Stockholders’ Suits
CL] 190 Other Contract

0

195 Contract Product Liability
196 Franchise

    

A :
210 Land Condemnation

220 Foreclosure 441 Voting
230 Rent Lease & Ejectment 442 Employment
240 Torts to Land 443 Housing/

245 Tort Product Liability
[_] 290 All Other Real Property

Accommodations

Employment

Other
|] 448 Education

 

330 Federal Employers’

Medical Malpractice

440 Other Civil Rights

|] 445 Amer. w/Disabilities -

| 446 Amer. w/Disabilities -

 
 

FORFEITURE/PENALTY

 

 

 
   

 

 

PERSONAL INJURY T1625 Drug Related Seizure 422 22 Appeal 28 USC I 158 375 False Claims Act
O 365 Personal Injury - of Property 21 USC 881 423 Withdrawal 376 Qui Tam (31 USC
Product Liability T1690 Other 28 USC 157 = 3729(a))
(2) 367 Health Care/ 400 State Reapportionment
Pharmaceutical 410 Antitrust
Personal Injury 820 Copyrights 430 Banks and Banking

Product Liability

[_] 368 Asbestos Personal

Injury Product
Liability

PERSONAL PROPERTY

370 Other Fraud

Hl

CJ 380 Other Personal

Property Damage
O 385 Property Damage

Product Liability

Habeas Corpus:
463 Alien Detainee

Sentence

|] 530 General
|] 535 Death Penalty
Other:

550 Civil Rights
560 Civil Detainee -

Conditions of
Confinement

 

371 Truth in Lending

[ PRISONER PETITIONS |

510 Motions to Vacate

540 Mandamus & Other

555 Prison Condition

  

 

 

 

 

790 Other Labor Litigation
791 Employee Retirement
Income Security Act

:

462 Naturalization Application
465 Other Immigration
Actions

 

 

 

 

865 RSI (405(g))

 

870 Taxes (U.S. Plaintiff
or Defendant)

{| 871 IRS—Third Party

26 USC 7609

 
 

 

830 Patent |_| 450 Commerce
835 Patent - Abbreviated |_| 460 Deportation
New Drug Application |_| 470 Racketeer Influenced and
840 Trademark Corrupt Organizations
a __ LABOR ms 880 Defend Trade Secrets Bl 480 Consumer Credit
710 Fair Labor Standards Act of 2016 (15 USC 1681 or 1692)

Act «| 485 Telephone Consumer
| 1720 Labor/Management SOCIAL SECURIT} me Protection Act
Relations 861 HIA (1395ff) 490 Cable/Sat TV
740 Railway Labor Act 862 Black Lung (923) 850 Securities/Commodities/
751 Family and Medical 863 DIWC/DIWW (405(g)) Exchange
Leave Act 864 SSID Title XVI 890 Other Statutory Actions

891 Agricultural Acts
893 Environmental Matters
895 Freedom of Information
Act
896 Arbitration
899 Administrative Procedure
Act/Review or Appeal of
Agency Decision
| 950 Constitutionality of
State Statutes

 

 

V. ORIGIN (Place an “‘X” in One Box Only)
5] | Original 2 Removed from
Proceeding State Court

3

VI. CAUSE OF ACTION

 

VII. REQUESTED IN

Remanded from
Appellate Court

OO 4 Reinstated or Cl 5 Transferred from
Reopened Another District
(specify)

DEMAND $

6 Multidistrict
Litigation -
Transfer

8 Multidistrict
O Litigation -
Direct File

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
28 USC SECTION 1331 AND 47 USC SECTION 227
Brief description of cause:

VIOLATIONS OF THE TCPA

(_] CHECK IF THIS IS A CLASS ACTION CHECK YES only if demanded in complaint:

 

 

 

 

COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: [x]Yes [No
VIII. RELATED CASE(S)
IF ANY (See msiructions) GE DOCKET NUMBER
DATE 3 eC | We OF RECORD
tl USE aie anf
RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE

 
